Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 04/08/2022 has been entered. Claims 1-17 are currently pending in this application.
Applicant’s arguments, see Pages 7-11, filed 04/08/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0029439) in view of Ye (US 20180061367) and Choi (US 2017/0357121).
Regarding claim 1, Zhang teaches a display device (Fig. 1-6E, [0034-0084]) comprising: 
a first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]) comprising a plurality of gate lines (Fig. 1B and 3, [0042]), a plurality of data lines (Fig. 1B and 3, [0042]), and a plurality of pixels (Fig. 1B and 3, [0039, 0057-0058]); 
a second substrate (the upper substrate in Fig. 3, [0058]) disposed on the first substrate (the lower substrate in Fig. 3, [0058]); 
an image display layer ([0057-0058]); 
a plurality of first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042], 120 could be a gate line and/or a data line) electrically connected to the gate lines ([0042]), respectively; 
a gate driver (300 and 400 in Fig. 3, [0042, 0046-0047], since 120 could be a gate line, the 300 and 400 could be a gate driver) facing the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]); and 
a first adhesive (the 200 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069], 200 include a conductive adhesive layer 210 and an adhesive layer 220, the conductive adhesive layer 210 includes a plurality of conductive adhesive strips 211 spaced apart from one another, and a portion of the adhesion layer 220 corresponding to the conductive adhesive strip 211 is electrically conductive to connect the signal line 120 to the flexible circuit board 300) disposed between the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047]) and the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]), 
wherein the first adhesive (the 200 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069], 200 include a conductive adhesive layer 210 and an adhesive layer 220, the conductive adhesive layer 210 includes a plurality of conductive adhesive strips 211 spaced apart from one another, and a portion of the adhesion layer 220 corresponding to the conductive adhesive strip 211 is electrically conductive to connect the signal line 120 to the flexible circuit board 300) comprises: 
a first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]); and 
a plurality of first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) disposed between the first conductive film  (220 in Fig. 1A and 3, [0050-0054]) and the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) to respectively overlap (Fig. 1A-4) the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
Zhang does not explicitly teach that the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of pixels connected to the gate lines to the data lines, and the image display layer disposed between the first substrate and the second substrate; and a surface defining a terminal side edge of the first pads further protrude outward than a first side surface defining a terminal side edge of the first substrate in the first direction.
Ye teaches that (Fig. 1-4, [0037-0070]) a plurality of gate lines (GL in Fig. 2-3, [0041]) extending in a first direction (DR2 in Fig. 2-3), a plurality of data lines (DL in Fig. 2-3, [0041]) extending in a second direction (DR1 in Fig. 2-3) crossing the first direction (DR2 in Fig. 2-3), a plurality of pixels (PX in DR2 in Fig. 2-3) connected to the gate lines (Fig. 2-3) to the data lines (Fig. 2-3), an image display layer (300 in Fig. 3, [0037]) disposed between a first substrate and a second substrate (Fig. 4), a plurality of first pads (GP in Fig. 3) and a gate driver (510/500 in Fig. 1 and 3, [0048]) electrically connected to the gate lines (GL in Fig. 2-3, [0047]) are disposed along a short edge (Fig. 1-3) of the first substrate (Fig. 1-3) parallel to the second direction (DR1 in Fig. 2-3), and a plurality of second pads (DP in Fig. 3) and a data driver (410 in Fig. 3) electrically connected to the data lines (DL in Fig. 2-3) are disposed along a long edge (Fig. 1-3) of the first substrate (Fig. 1-3) parallel to the first direction (DR2 in Fig. 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ye for the system of Zhang such that in the system of Zhang, the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of pixels connected to the gate lines to the data lines, the image display layer disposed between the first substrate and the second substrate, the plurality of first pads and the gate driver electrically connected to the gate lines are disposed along a short edge of the first substrate parallel to the second direction, and the plurality of second pads and a data driver electrically connected to the data lines are disposed along a long edge of the first substrate parallel to the first direction. The motivation is to provide a LCD display with improved quality and reduced bezel area (Ye, [0107, 0052, 0073]).
Zhang teaches that the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042], 120 could be a gate line and/or a data line) are extending in the first direction (the horizontal direction in Fig. 3). Zhang does not teach that a surface defining a terminal side edge of the first pads further protrude outward than a first side surface defining a terminal side edge of the first substrate in the first direction.
Choi teaches that a plurality of pads (MTE and the portions of PDE overlapped with MTE in Fig. 4-9, [0037-0040]) is extending in a directions (the horizontal direction in Fig. 4-5 and 9), a surface (the right most side surface of MTE in Fig. 4-5 and 9) defining a terminal side edge of the first pads (MTE and the portions of PDE overlapped with MTE in Fig. 4-9, [0037-0038]) further protrude outward (Fig. 4-5 and 9) than a first side surface (113 in Fig. 4-5 and 9, [0036]) defining a terminal side edge of the first substrate (the substrate below 300 in Fig. 4-5 and 9) in the direction (the horizontal direction in Fig. 4-5 and 9)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi for the system of Zhang in view of Ye such that in the system of Zhang in view of Ye, a surface defining a terminal side edge of the first pads further protrude outward than a first side surface defining a terminal side edge of the first substrate in the first direction in the system of Zhang in view of Ye. The motivation is to increase an electrical contact area, and improve electrical connection reliability between the flexible film and the display panel (Choi, [0089-0090]).

Regarding claims 2-5 and 16, Zhang also teaches the following elements:
(Claim 2) the first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) extends in a direction (the vertical direction in Fig. 1B) parallel to the short edge (Fig. 1B) of the first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]) with a rectangle shape (Fig. 1B), and the plurality of first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are spaced apart from each other (Fig. 4A, Fig. 1B) in the direction (the vertical direction in Fig. 1B) parallel to the short edge (Fig. 1B) of the first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]). As stated in the rejection of claim 1 above, Zhang in view of Ye already teaches that the short edge of the first substrate parallel to the second direction, therefore Zhang in view of Ye teaches that the first conductive film extends in the second direction, and the plurality of first conductive patterns are spaced apart from each other in the second direction.
(Claim 3) a surface (Fig. 3-4A) of each of the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) faces (Fig. 3-4A) a surface (Fig. 3-4A) of a corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) and contacts (Fig. 3-4A) the surface (Fig. 3-4A) of the corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]).
(Claim 4) the surface (Fig. 3-4A) of the corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) has a surface area greater (Fig. 3-4A) than a surface area (Fig. 3-4A) of the surface of each of the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
(Claim 5) the first conductive patterns (the 211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are electrically insulated from each other (Fig. 4A).
(Claim 16) each of the first conductive patterns (the 211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) comprises silver (Ag) ([0066]).

Regarding claims 9, as stated in the rejection of claim 1 above, Zhang in view of Ye and Choi already teaches that the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of first pads and the gate driver electrically connected to the gate lines are disposed along a short edge of the first substrate parallel to the second direction, and the plurality of second pads and the data driver electrically connected to the data lines are disposed along a long edge of the first substrate parallel to the first direction. Zhang also teaches that a plurality of second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042], 120 could be a gate line and/or a data line) electrically connected to the data lines (Fig. 1B and 3, [0042]), respectively, wherein the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) further protrude outward than a second side surface of the first substrate  (the bottom side surface of the lower substrate in Fig. 1B and Fig. 2-3, [0058]); a data driver (300 and 400 in Fig. 3, [0042, 0046-0047], since 120 could be a data line, the 300 and 400 could be a data driver) facing the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]); and a second adhesive (the 200 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069]) disposed between the data driver (300 and 400 in Fig. 3, [0042, 0046-0047]) and the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).

Regarding claims 10-13, Zhang also teaches the following elements:
(Claim 10) the second adhesive (the 200 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069]) comprises; a second conductive film (the 220 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) extending in a direction parallel to the long edge of the first substrate (Fig. 1B and Fig. 3); and a plurality of second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) disposed on the second conductive film (the 220 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) and spaced apart from each other in the direction (the vertical direction in Fig. 1B) parallel to the long edge (Fig. 1B) of the first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]), wherein each of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) overlaps (Fig. 1A-4) the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]). As stated in the rejection of claim 1 above, Zhang in view of Ye already teaches that the long edge of the first substrate parallel to the first direction, therefore Zhang in view of Ye teaches that the second conductive film extending in the first direction; and the plurality of second conductive patterns disposed on the second conductive 15film and spaced apart from each other in the first direction.
(Claim 11) a surface (Fig. 3-4A) of each of the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) faces a surface of a corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) and contacts the surface of the corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]).
(Claim 12) the surface  (Fig. 3-4A) of the corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) has a surface area greater   (Fig. 3-4A) than a surface area (Fig. 3-4A) of the surface of each of the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
(Claim 13) the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are electrically insulated from each other (Fig. 3-4A).

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ye and Choi as applied to claim 1 and 10 above, and further in view of Kim (US 2018/0173042).
Regarding claims 6-8 and 14-15, as stated in the rejection of claim 1 above, Zhang in view of Ye and Choi already teaches that the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of first pads and the gate driver electrically connected to the gate lines are disposed along a short edge of the first substrate parallel to the second direction, and the plurality of second pads and the data driver electrically connected to the data lines are disposed along a long edge of the first substrate parallel to the first direction. Zhang also teaches the first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) contacts the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047]), the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047], when the 120 is a gate line) comprises a first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]); at least one first connection pad (Fig. 3, [0059], the inherent connecting pad of 300 used to electrically connect 220 in Fig. 3) of the first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), which faces (Fig. 3, [0059]) the first side surface (the left side surface of the lower substrate in Fig. 3, [0058]); and a first driving chip (400 in Fig. 3) mounted on the first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), the data driver (300 and 400 in Fig. 3, [0042, 0046-0047], when the 120 is a data line) comprises a second flexible circuit board (300 in Fig. 3, [0042, 0046-0047]); at least one second connection pad (Fig. 3, [0059], the inherent connecting pad of 300 used to electrically connect 220 in Fig. 3) of the second flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), which faces (Fig. 3, [0059]) the second side surface (the lower side surface of the lower substrate in Fig. 1B, Fig. 3, [0058]); and a second driving chip (400 in Fig. 3) mounted on the second flexible circuit board (300 in Fig. 3, [0042, 0046-0047]). Zhang does not explicitly teach the following elements. 
Kim teaches the following elements (Fig. 2-3, [0084-0095], the connecting portion 120 is included in the gate pattern in the present exemplary embodiment, the connecting portion 120 may be included in the data pattern instead of the gate pattern):
(Claim 6) a first conductive film (330 in Fig. 2-3, [0085-0086, 0093-0094]) comprises a plurality of conductive balls (332 in Fig. 3, [0093]);
(Claim 7) a plurality of first connection pads (420 in Fig. 3, [0086]) disposed on a surface (Fig. 3) of a first flexible circuit board (400/410 in Fig. 3), to overlap (Fig. 2-3) first pads (the end portion of 120 in Fig. 2-3) and first conductive patterns (320, or 320 and 310 in Fig. 2-4B);
(Claim 8) the conductive balls (332 in Fig. 3, [0093]) disposed between the first conductive patterns (320, or 320 and 310 in Fig. 2-4B) and the first connection pads (420 in Fig. 3, [0086]) among the plurality of conductive balls (332 in Fig. 3, [0093]) contact each other (Fig. 3) to electrically connect the first conductive patterns and the first connection pads to each other (Fig. 3, [0093-0094]).
(Claim 14) the second conductive film (330 in Fig. 2-3, [0098, 0085-0086, 0093-0094], when the 120 is included in the data pattern) comprises a plurality of conductive balls therein (332 in Fig. 3, [0093]).
(Claim 15) a plurality of second connection pads (420 in Fig. 3, [0098, 0086], when the 120 is included in the data pattern) disposed on a surface (Fig. 3) of a second flexible circuit board (400/410 in Fig. 3), to overlap (Fig. 2-3) second pads (the end portion of 120 in Fig. 2-3, when the 120 is included in the data pattern) and second conductive patterns (320, or 320 and 310 in Fig. 2-4B);
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Zhang in view of Ye and Choi such that in the system of Zhang in view of Ye and Choi, 
(Claim 6) the first conductive film comprises a plurality of conductive balls;
(Claim 7) a plurality of first connection pads disposed on a surface of the first flexible circuit board, which faces the first side surface, to overlap the first pads and the first conductive patterns;
(Claim 8) the conductive balls disposed between the first conductive patterns and the first connection pads among the plurality of conductive balls contact each other to electrically connect the first conductive patterns and the first connection pads to each other;
(Claim 14) the second conductive film comprises a plurality of conductive balls therein;
(Claim 15) a plurality of second connection pads disposed on a surface of the second flexible circuit board, which faces the second side surface, to overlap the second pads and the second conductive patterns.
The motivation is to prevent an electrical contact failure (Kim, [0094]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ye and Choi as applied to claim 1 above, and further in view of Lee (US 2006/0061711).
Regarding claim 17, Zhang teaches the first adhesive (the 200 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069]) is attached to (Fig. 3) the first side surface of the first substrate (the left side surface of the lower substrate in Fig. 3, [0058]). Zhang does not teach that a color filter disposed between the first substrate and the image display layer, wherein the first adhesive is attached to a side surface of the color filter.
Lee teaches that a color filter (1150 and/or 1155 in 1-2, [0037]) disposed between the first substrate (Fig. 2 and 7) and the image display layer (1300 in Fig. 7, [0066]), a side surface of the color filter (the left side surface of 1150 and/or 1155 in 1-2, [0037]) is attached to a first side surface of a first substrate (the left side surface of the lower substrate adjacent to the pads for GL in Fig. 1, Fig. 2 and 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Zhang in view of Ye and Choi such that in the system of Zhang in view of Ye and Choi, a color filter disposed between the first substrate and the image display layer, a side surface of the color filter is attached to the first side surface of the first substrate, therefore, the first adhesive is attached to a side surface of the color filter. The motivation is to provide a display substrate capable of improving an image display quality (Lee, [0009, 0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871